DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: Applicant’s Amendment filed February 4, 2021.

  This application is in condition for allowance.

Allowable Subject Matter

Claims 1-4 and 6-10 are allowed.  

The following is a statement of reasons for allowance: the previously applied rejections are overcome with Applicant’s amendments to the claims as the art of record does not show the method of claim 1 as combined to include forming at least one memory hole in the stack of alternating layers of the first layer of metal, the second layer of metal, and a layer of silicon nitride (SiN) and poly-silicon (poly-Si) on which the first layer of metal is deposited; and depositing in the at least one memory hole; a layer of aluminum oxide (AIO); a first layer of silicon oxide atop the layer of AIO; a layer of SIN atop the first layer of silicon oxide; a second layer of silicon oxide atop the layer of SiN; a layer of poly-Si atop the second layer of silicon oxide to form a poly-Si channel; and a core silicon oxide to fill the poly-Si channel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-5140.  The examiner can normally be reached on Monday through Friday from 9AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826